Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 10, 11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott 2,977,406.   Scott discloses, (for example, col. 1, line 62 to col. 2, line 6), a method of forming a tie rod suitable for use with a concrete forming system, comprising
providing first and second thimble elements 1, 1, wherein each of the thimble elements has a main body having a channel formed in an outer surface thereof,
	winding a continuous fiber, (in the form of glass fiber 3), between the first and second thimble elements such that the fiber is disposed within the channel of each thimble element to form an uncured tie rod,
curing the uncured tie rod to form a cured tie rod, and

The channel of each of the thimble elements 1, 1 can be seen as curved with first and second side walls and a curved bottom surface.
4 and 5. The main body 1, 1 can be seen as having a generally horse-shoe shape which has a closed end region, (along which fiber(s) 3 extend).
Curing the uncured tie rod comprises heating the uncured tie rod for a selected period of time, (col. 2, lines 1-2).
10 and 11. The fiber is coated with a curing agent as by pre-coating with a curing agent prior to winding the fiber about the first and second thimbles, (col. 1, lines 62-71).
As to claims 13-16, Scott serves to read upon claims 13-16 since the concrete forming system has not been positively introduced within the claim language as forming part of the invention for which protection is sought.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott 2,977,406 in view of Vrooman 2,003,225.  Scott does not appear to explicitly state the width of the band formed from the wound glass fiber. However, .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott 2,977,406.     Scott does not appear to explicitly state the number of times the glass fiber is wound to form the band 3. However, Scott discloses, (as at col. 1, lines 66-67), that the glass fiber is wound a plurality of times, (i.e., any number of times as may be deemed appropriate). Therefore, to have formed the Scott strain connector or strain tie as by winding the fiber about the thimble elements a selected number of times ranging between about 8 times and about 35 times thus, providing a sufficient tie as may be deemed appropriate, would have been obvious to one having ordinary skill in the art as taught by Scott at lines 66-67 of col. 1.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott 2,977,406 in view of Schinkinger 2016/0089820.  Scott does not appear to .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, 8, 15 and 16 of U.S. Patent No. 10,907,365. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 4-6 are generic to all that is recited within claims 4, 5, 8, 15 and 16 of U.S. Patent No. 10,907,365. In other words, claims 4, 5, 8, 15 and 16 of U.S. Patent No. 10,907,365 fully encompass the subject matter of claims 1 and 4-6 and therefore anticipate claims 1 and 4-6. Since claims 1 and 4-6 are In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1 and 4-6 are fully anticipated, (fully encompassed), by claims 4, 5, 8, 15 and 16 of the patent, claims 1 and 4-6 are not patentably distinct from claims 4, 5, 8, 15 and 16 of U.S. Patent No. 10,907,365, regardless of any additional subject matter present in claims 4, 5, 8, 15 and 16. 

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






                                                                        /MICHAEL SAFAVI/                                                                        Primary Examiner, Art Unit 3631                                                                                                                                























MS
March 16, 2022